Citation Nr: 0940397	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  00-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for fracture of the left talus with pes planus and 
arthritis.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
20 percent disability rating, continued a 30 percent 
disability rating for a fracture of the left talus with pes 
planus and arthritis, continued a 10 percent disability 
rating for atrophy of the left gastrocnemius muscle and 
denied entitlement to a TDIU rating.

In a VA Form 9 dated December 30, 1998, the Veteran requested 
an RO hearing.  In a statement dated January 10, 1999, he 
withdrew his request for a hearing.  
38 C.F.R. § 20.704(e) (2008).

In May 2001, the Board remanded the case to the RO for 
additional development.  In a July 2003 decision, the Board 
denied entitlement to a disability rating in excess of 10 
percent for atrophy of the left gastrocnemius muscle and 
remanded the issues of entitlement to a rating in excess of 
30 percent for fracture of the left talus with pes planus and 
arthritis, entitlement to an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
disorder and entitlement to a TDIU.

The Veteran appealed the Board's July 2003 denial of an 
increased rating for atrophy of the left gastrocnemius muscle 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2004, the Court vacated and remanded the 
Board's July 2003 decision.  In January 2005, the VA appealed 
the Court's decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  In March 2008, 
the appeal of the Court's decision was dismissed and the case 
was returned to the Board for compliance with the Court's 
decision.  On November 2, 2005, the RO received notice from 
the Veteran that he wished to withdraw the issue on appeal 
before the Court.  In an August 2008 Informal Hearing 
Presentation (IHP), the Veteran's representative construed 
this as a desire to withdraw the issue of entitlement to a 
disability rating in excess of 10 percent for atrophy of the 
left gastrocnemius muscle.   

In August 2008, the Board dismissed the Veteran's claim for 
entitlement to a disability rating in excess of 10 percent 
for atrophy of the left gastrocnemius muscle and remanded the 
issues of entitlement to a disability rating in excess of 30 
percent for fracture of the left talus with pes planus and 
arthritis, entitlement to an initial disability rating in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine disorder and entitlement to a TDIU, all for 
additional development.  These issues are again before the 
Board for further appellate review. 

The issues of entitlement to an initial disability rating in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine disorder and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected fracture of the left talus 
with pes planus and arthritis is not manifested by ankylosis 
of the left ankle in plantar flexion at more than 40 degrees 
or in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for fracture of the left talus with pes planus and arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.10, 4.71a, Diagnostic Code 5270 (2009).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the duty to notify was satisfied by way of 
letters sent to the appellant in August 2004 and September 
2008 that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The Board finds 
that the Veteran was not prejudiced because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of supplemental statements of the case issued in March 
and June 2009 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination in September 
2004.  The Board notes that the Veteran indicated, in his 
October 2009 Informal Hearing Presentation, that his 
disabilities had worsened since his last examinations.  
However, as is explained in detail below, his service-
connected fracture of the left talus with pes planus and 
arthritis would not warrant a higher disability rating under 
the appropriate Diagnostic Codes.  As such, the Board finds 
that a remand is unnecessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Evaluation of Initial Disability Rating 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the increased rating claim, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that the Court, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran's service-connected fracture of the left talus 
with pes planus and arthritis is rated at a 30 percent 
disability rating under Diagnostic Codes 5010 and 5270.  
Diagnostic Code 5010 contemplates arthritis due to trauma, 
which is to be rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When there is no 
limitation of motion of the specific joint or joints that 
involve degenerative arthritis, Diagnostic Code 5003 provides 
a 20 percent disability rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating for degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more.  

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  Ankylosis of the ankle in planter flexion less than 
30 degrees is to be rated 20 percent disabling; ankylosis of 
the ankle in planter flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees, 
is to be rated 30 percent disabling; ankylosis of the ankle 
in planter flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity, is to be rated 
40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.  Normal ranges of motion of the ankle are dorsiflexion 
from 0 degrees to 20 degrees, and plantar flexion from 0 
degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

At his May 1997 VA examination, the Veteran walked with an 
antalgic gait on the left foot, and was not able to perform 
the normal heel strike station of the left foot.  There was a 
marked loss of toe-off with walking on the left side.  The 
Veteran could not heel walk on the left side, and examination 
showed a moderate pes planus on the left.  Plantar flexion 
was 30 degrees on the left and dorsiflexion was 0 degrees on 
the left. Inversion and eversion of the forefoot and the 
hindfoot were 0 degrees on the left.  There was no swelling 
or skin changes in the left foot and no joint effusion.  The 
diagnoses were degenerative changes of the left ankle due to 
a previous fracture, degenerative arthritis of the first 
metacarpal phalangeal (MP) joint of the left foot, calcaneal 
spurs on the left calcaneus, pes planus on the left side and 
ankylosis of the left ankle.  

An October 1997 VA medical record shows that the Veteran had 
left ankle ankylosis.  

At a May 2002 VA examination, the Veteran noted that he had 
pain in his ankle and could only walk a block.  He indicated 
that he limped all the time on his left ankle.  Upon 
examination, the Veteran had moderate pes planus on the left, 
with dorsiflexion of his left ankle to 10 to 15 degrees and 
plantar flexion to 30 degrees, with no complaints of pain.  

A September 2004 VA examiner noted that the Veteran had 
fractured his calcaneus and underwent open reduction and 
internal fixation in April 1966.  The examination report 
reflects that the Veteran reported that he wore an ankle 
brace which was provided to him by the VA.  He had marked 
stiffness and the ankle would give way.  He took pain 
medication for his ankle, which was painful all the time but 
particularly when he walked.  Upon examination, there was 
tenderness in the posterior aspect of both the lateral and 
medial malleolus of the left ankle. The dorsiflexion was 
limited to 5 out of 20 degrees and the plantar flexion was 
limited to 30 out of 45 degrees.  There was no actual pain 
with the range of motion, and there was no inversion or 
eversion of the foot, possibly secondary to the fixation.  
There was no edema and there was point tenderness in the 
heel.  The examiner noted that the Veteran favored his left 
ankle and that it stayed rigid when he picked up his foot and 
flopped when he walked.  He had no abnormal callosities or 
breakdown and no skin or vascular changes.  He was unable to 
stand on his toes or heels, or to supinate or pronate the 
left foot. The examiner noted that he did not see a pes 
planus abnormality.  The diagnosis was severe traumatic 
degenerative joint disease of the lateral and medial malleoli 
on the talus of the left foot, post fracture with open 
reduction and internal fixation.  The Veteran had marked 
limitation of range of motion and marked instability.

A March 2008 VA medical record shows that the Veteran had 
ongoing pain but got quite a bit of comfort from the ankle 
brace.  A May 2008 x-ray revealed no acute findings in the 
foot, but a distortion of the calcaneus consistent with old 
trauma and modest degenerative joint disease, and a small 
calcaneal spur.

Based upon the evidence of record, the Board finds that the 
Veteran's left ankle disability does not warrant a higher 
disability rating.  As noted above, the Veteran's left ankle 
disability is rated under Diagnostic Code 5270, for ankylosis 
of the ankle joint.  There is no evidence showing the 
Veteran's left ankle disability approximates ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees.  The Veteran has had 
varying amounts of plantar flexion and dorsiflexion 
throughout the appeals period, but there is no evidence that 
the Veteran's plantar flexion and dorsiflexion are fixed.  In 
addition, there is no evidence of a deformity with abduction, 
adduction, inversion or eversion.  Therefore, a higher rating 
under 5270 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270.

The Board has considered rating the Veteran's left ankle 
disability under other Diagnostic Codes pertaining to the 
ankle and the foot, in order to provide the Veteran with the 
most beneficial rating.  However, the only other Diagnostic 
Codes which provide a higher disability rating pertain to pes 
planus and claw foot (pes cavus) and would require that the 
Veteran had these conditions bilaterally.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5278 (2008).  Since the Veteran is 
only service-connected for his left talus with pes planus and 
arthritis, these Diagnostic Codes would not apply.  

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
30 percent disability rating for his service-connected left 
talus with pes planus and arthritis. Hart, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's left talus with pes planus and 
arthritis is currently resulting in frequent hospitalizations 
or marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims for an increased disability rating for his left talus 
with pes planus and arthritis, the "benefit-of-the-doubt" 
rule is not applicable and the Board must deny his claim.  
See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 30 percent for fracture of 
the left talus with pes planus and arthritis is denied.


REMAND

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
The Veteran is service-connected for degenerative disc 
disease of the lumbar spine.  As it appears he had been 
receiving ongoing treatment for his spine disability, any 
current medical records showing this treatment should be 
obtained.  In his October 2009 Informal Hearing Presentation, 
the Veteran indicated, through his representative, that his 
back condition had worsened since his last examination in 
September 2004.  As such, the Veteran should be afforded a VA 
examination to determine the current nature and severity of 
his service-connected spine disability, and to determine if 
there are any related neurological disorders associated with 
his degenerative disc disease of the lumbar spine.  The 
examiner should comment on functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  Consideration should also 
be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995).

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2007)); see also VAOPGCPREC 3-2000.  

With respect to the Veteran's TDIU claim, the Board notes 
that the Court held in Holland v. Brown, 6 Vet. App. 443 
(1994), that a claim for a total disability rating based on 
individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the Veteran's 
TDIU claim must be deferred pending the outcome of his claim 
seeking entitlement an increased evaluation for his service-
connected lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his spine disorder.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records.  If records are unavailable, 
please have the provider so indicate.  

2.  The AOJ should make arrangements for 
the Veteran to be afforded an 
orthopedic/neurological examination to 
determine the nature and extent of his 
service-connected lumbar spine disability 
and any related neurological 
manifestations.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done, to include 
range of motion measurements of the 
lumbar spine.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic examiner is to assess the 
nature and severity of the Veteran's 
residuals of a lumbar spine injury in 
accordance with the latest AMIE worksheet 
for rating disorders of the spine.  The 
examiner should be provided with all 
rating criteria pertaining to 
disabilities of the spine which have been 
in effect over the appeals period, in 
order to appropriately assess the 
Veteran's lumbar spine disability.  The 
examiner should provide an opinion as to 
combined duration of incapacitating 
episodes (defined as a period of acute 
signs and symptoms that requires bed rest 
prescribed by a physician and treatment 
by a physician), measured in weeks of 
incapacitation per year and an opinion as 
to the Veteran's limitation of motion due 
to his back pain.  In addition, after 
considering the Veteran's documented 
medical history and assertions, the 
examiner must indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  In 
addition, the examiner should determine 
whether the Veteran has any neurological 
disorders associated with his service-
connected low back disorder and, if so, 
the current nature and severity of such 
disorder.

The examiner should also provide an 
opinion as to the effect the Veteran's 
service-connected back disability has on 
his employability.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  Following completion of the above, 
the AOJ should readjudicate the 
appellant's claim for an increased rating 
for the service-connected low back 
disability, considering the holding in 
DeLuca and all applicable Diagnostic 
Codes, and the claim for entitlement to a 
TDIU.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, 
reflecting consideration of any new 
evidence and all pertinent laws and 
regulations, including all Diagnostic 
Codes pertaining to disabilities of the 
spine which were in effect over the 
appeals period.  A reasonable opportunity 
to respond should be afforded before the 
case is returned to the Board for further 
review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2009).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


